Citation Nr: 1038442	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Appellant, Son, and J.B.




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1977.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  There was a hearing 
before the undersigned acting Veterans Law Judge of the Board in 
November 2007, and the case was remanded to the RO in February 
2009 for further development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The Veteran died from myocardial infarction due to 
atherosclerosis in December 2004. 

3.  He had diabetes mellitus which was presumptively incurred due 
to Agent Orange exposure during military service.

4.  His diabetes mellitus was a contributory cause for his 
atherosclerosis and myocardial infarction.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim has been 
granted, no further notification or assistance is necessary, and 
deciding the appeal is not prejudicial to the Veteran.

The appellant seeks service connection for the cause of the 
Veteran's death.  Service connection for cause of death will be 
granted when the disease which caused death was incurred in or 
aggravated by service or that a service-connected disability 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran died in December 2004.  He served in the Republic of 
Vietnam during the Vietnam Era, as shown by service personnel 
records, and was diagnosed with diabetes mellitus during his 
lifetime.  Accordingly, his diabetes mellitus is presumed to have 
resulted from Agent Orange exposure in Vietnam.  
38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy reports.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death", thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-
connected disability affected a vital organ, consideration must 
be given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  38 C.F.R. § 
3.312(c)(3).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Of records is a death certificate showing that the Veteran's 
death on December 3, 2004, was caused by myocardial infarction 
due to atherosclerosis.  

A Veterans Health Administration (VHA) medical opinion was 
obtained from a cardiologist in December 2008.  The cardiologist 
indicated that hypertension and diabetes mellitus were risk 
factors for myocardial infarction.  Hypertension along with 
smoking and hyperlipidemia accounted for 88 percent of 
attributable risk in the Veteran's case.  The cardiologist 
further noted that the Veteran had multiple conventional risk 
factors for coronary artery disease.  He was a poorly controlled 
hypertensive, had type II diabetes mellitus, continued to smoke, 
and had an associated dyslipidemia.  All of these risk factors 
had been confirmed as significant risk factors for coronary 
disease in multiple studies.  

Based on the evidence, the Board will concede service connection 
for the cause of the Veteran's death.  The Veteran died from 
myocardial infarction due to atherosclerosis, and according to 
the medical evidence, his diabetes mellitus was a significant 
risk factor for developing both it and his subsequent myocardial 
infarction.  In light of 38 U.S.C.A. § 5108, service connection 
for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


